Case:18-18627-JGR Doc#:66 Filed:11/09/19                   Entered:11/12/19 14:44:59 Page1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

 In re:                                        )
                                               )        Case No. 18-18627-JGR
 Dennis K. Obduskey,                           )
                                               )        Chapter 13
 Debtor                                        )



                   CREDITOR KELLEY WITNESS AND EVIDENCE LIST.


          NOW COMES Creditor James W. Kelley dba Mortgage-Investigator.com, Pro Se and

   responds to the Trustee Douglas Kiel Objection to Claim 4.

   1. Pursuant to: L.B.R. 9070-1. Witnesses and Exhibits

          (a) Witnesses and Exhibits.

          (b) Default Deadline to File Lists of Witnesses and Exhibits.

                                         WITNESSS LIST

   2. Trustee Douglas Keil

   3. Debtor Dennis Obduskey

                                      EVIDENCE

   4. Proof of Claim #4 Preliminary Report.

          Therefore, Creditor James W. Kelley dba Mortgage-Investigator.com respectfully shows

the Court the following:

   5. Carey v. Piphus, 435 U.S. 247, 259 (1978). "[P]rocedural due process rules are shaped by

          the risk of error inherent in the truth-finding process as applied to the generality of cases."

          Mathews v. Eldridge, 424 U.S. 319, 344 (1976).

   6. Requirement of Due Process: Fourteenth Amendment. Marchant v. Pennsylvania R.R.,

          153 U.S. 380, 386 (1894).
Case:18-18627-JGR Doc#:66 Filed:11/09/19                Entered:11/12/19 14:44:59 Page2 of 5

   7. Per US Supreme Court Pro-Se standard: Pro Se litigant’s court submissions are to be

       liberally construed and held to less stringent standards than those submitted by lawyers. If

       the court can reasonably read the submissions, it should do so despite failure to cite

       proper legal authority, confusion of legal theories, poor syntax and sentence construction,

       or litigant’s unfamiliarity with rule requirements.

           a. See Boag v. MacDougall, 454 U.S. 364, 102 S. Ct. 700, 70 L.Ed.2d 551 (1982);

           b. Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)

           c. Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957);

           d. Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972);

                                                                                rd
           e. McDowell v. Delaware State Police, 88 F.3d 188, 189 (3                Cir. 1996);

                                                          rd
           f. United States v. Day, 969 F.2d 39, 42 (3        Cir. 1992) holding pro se petition

               cannot be held to same standard as pleadings drafted by attorneys;

           g. Then v. I.N.S., 58 F. Supp. 2d 422, 429 (D.N.J. 1999.

   8. The courts provide pro se parties wide latitude when construing their pleadings and

       papers. When interpreting pro se papers, the Court should use common sense to

       determine what relief the party desires.

                                                             th
           a. S.E.C. v. Elliott, 953 F.2d 1560, 1582 (11         Cir. 1992). Also see,

                                                                  rd
           b. United States v. Miller, 197 F.3d 644, 648 (3           Cir. 1999) “Court has a special

               obligation to construe pro se litigant’s pleadings liberally”

           c. Polling v. Hovnanian Enterprises, 99 F. Supp. 2d 502, 506-07 (D.N.J. 2000).

   WHEREFORE James W. Kelley dba Mortgage-Investigator.com, the Creditor of Claim 4

respectfully requests the Court

1. GRANT the Motion for late filed Proof of Claim Timely.

2. Deny Trustee Kiel Objection to Claim 4.
   Case:18-18627-JGR Doc#:66 Filed:11/09/19                Entered:11/12/19 14:44:59 Page3 of 5

   3. ORDER the release of Public Court recording in case 16-17141-JGR June 20, 2018.

   4. ORDER the release of Public Court recording in case 16-17141-JGR August 14, 2018

   5. ORDER the release of Public Court recording in case 16-17141-JGR August 29, 2018

   6. ORDER Proof of Claim 4 remain on the pubic Pacer case docket and POC Register for the benefit

       of Law Enforcement, Compliance Agencies, Pacer Mgt Team, Judicial / Courts and elected

   7. officials as allowed per state(s) and federal laws of the United States.

   8. Set this Motion / Objection for evidentiary hearing.

   9. and for such other and further relief that the Court deems just and proper.




   DECLARATION IN SUPPORT OF COMBINED VERIFIED MOTION TO DEEM
  LATE FILED PROOF OF CLAIM TIMELY AND OBJECTION TO TRUSTEE CLAIM 4
                              OBJECTION

     I, James Kelley, am a resident and registered voter of New York County, State of New York and do
hereby certify, swear or affirm under the penalty of perjury that I am competent to give the following
Declaration based on my personal knowledge, and that the following statement is true and correct to the
best of my knowledge:

    My signature on this petition was affixed in my presence and is the true signature of the individual
who signed the petition. Further the affiant saith naught.

James W. Kelley.                                                 November 9, 2019
______________________________ _____________________________ _________________
(Print Name) (Sign Name) (Date)


               Dated: November 9, 2019


                               By: James W. Kelley III, Creditor, pro-se,
                                            99 Wall Street
                                              Suite 1576
                                         New York, NY 10005
                                       Email: 1stCap@msn.com
                                            917-250-1576
Case:18-18627-JGR Doc#:66 Filed:11/09/19                   Entered:11/12/19 14:44:59 Page4 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO.

 In re:                                         )
                                                )        Case No. 18-18627-JGR
  Dennis K. Obduskey,                           )
                                                )        Chapter 13
 Debtor                                         )


                                    CERTIFICATE OF SERVICE

I, James W. Kelley certify that I am, and at all times hereinafter mentioned was, more than
    eighteen (18) years of age and that on this 9th November 2019, I served a copy of the
             foregoing CREDITOR KELLEY WITNESS AND EVIDENCE LIST
          on the following via EMAIL, CM/ECF and/or U.S. Mail, first class postage pre-
  paid, addressed as follows:

Trustee Douglas Kiel                                     US Trustee
                                                         USTPRegion19.DV.ECF@usdoj.gov
7100 E Belleview AveSte. 300

Greenwood Village, CO 80111

                        

Attorney Stephen Swift

stephen.swift@swiftlaw.net




          I certify under penalty of perjury that the foregoing is true and correct.



                              By: James W. Kelley III, Creditor, pro-se,
                                           99 Wall Street
                                             Suite 1576
                                        New York, NY 10005
                                      Email: 1stCap@msn.com
                                           917-250-1576

                                                     
          Case:18-18627-JGR Doc#:66 Filed:11/09/19      Entered:11/12/19 14:44:59 Page5 of 5




United States Bankruptcy Court - District of Colorado
Online Filing Tool Submission

Submitted: 11/9/2019 6:10:46 PM




User Information

James Ware Kelley
99 Wall Street, Suite 1576
New York
NY
10005

1stcap@msn.com
917-250-1576
